The court properly took into account the preseparation lifestyle of the parties, along with other relevant factors, in awarding maintenance (see Hartog v Hartog, 85 NY2d 36, 50-51), and we find no basis to disturb the court’s determination of the appropriate amount of such maintenance. Nor, in light of the length of the marriage, during which defendant worked solely in occasional low-paying part-time positions, and other relevant factors (see Ingram v Ingram, 208 AD2d 593, 594), will we disturb the court’s finding that maintenance should be permanent. Although plaintiff may have had a right to a medical exam of defendant in light of the evidence adduced, he never made such a request as indeed he could have.
We have considered plaintiff’s remaining contentions and find them unavailing. Concur — Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.